Montgomery, Judge.
This was a rule against the sheriff for not selling a tract of land levied on under a foreclosure of a mortgage for the *293purchase-money. The sheriff’s excuse was that the mortgagor had sold to a third person, and that such third person claimed a homestead, and that he did not know the mortgage was for purchase-money.
The Court refused to make the rule absolute, but ordered the sheriff to proceed with the sale. "We think the rule absolute should have been granted for the value of the land or the amount of the execution, whichever was the less amount, under the decision of this Court, in Baker vs. Brown, sheriff, decided September 12th, 1871. Judgment reversed.